CHIEF JUSTICE GRAY,
specially concurring.
¶14 I agree with the result the Court reaches. I do not agree with the entirety of the analysis, however. The requirement that the District Court appoint a “friend” is a sound one, as anyone familiar with-and concerned about-the proper handling of involuntary commitment proceedings knows. A “friend” of the respondent plays many important *5roles-to the respondent, to respondent’s counsel and to the district court.
¶15 I write separately to encourage the Legislature to revisit and clarify certain matters relating to the appointment of a friend. It is beyond cavil that the presiding judge is to make the appointment. Nothing in the statutes, however, places the responsibility on anyone involved in the proceedings to make a serious attempt to locate a friend for appointment. Thus, notwithstanding the Court’s implication at ¶ 12 that the presiding judge must make a serious effort to appoint a friend, the presiding judge certainly should not-and properly cannot-shoulder the responsibility for making a serious effort to locate a friend for appointment. Nor does it seem appropriate for the prosecutor to bear that burden. The Legislature may want to consider clearly placing the responsibility on counsel for the respondent.
¶16 In addition, as the Court suggests in ¶ 11, there may be situations where-after a serious effort to locate a friend is made-no such person can be located. In this regard, I would encourage the Legislature to carve out a very narrow and carefully circumscribed exception to the requirement that a friend be appointed for application in such circumstances. Here again, though, I must note my disagreement with the Court’s implication that it is the district court’s responsibility to find a person to serve as a friend.
¶17 The bottom line in this case is that no one made an attempt at locating a friend for the respondent, even after the District Court advised counsel that it would be “good” if one could be lined up. Consequently, no friend was appointed. For that reason, I concur in the result the Court reaches in this case.